Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IDPID201709176, filed on December 15, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is being considered by the examiner.

Status of Claims
This office action for the 16/756638 application is in response to the communications filed April 16, 2020. 
Claims 1-20 were initially submitted April 16, 2020. 
Claims 1-20 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a healthcare analytics unit configured to” in claim 1.
“a hub configured to”, “a smart routing module configured to”, “a data module configured to”, “a security module configured to” and “a network module configured to” in claim 2. 
“an analytics and prediction module configured to”, “a health recommendation system configured to” and “a cognitive health visualization module configured to” in claim 5. 
“a cognitive health visualization module configured to” in claim 6. 
“the deep learning computation engine module is configured to” in claim 7. 
The examiner strongly suggests tying the recited features above to a computer or processor to avoid interpretation under 112(f). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
“a healthcare analytics unit configured to” in claim 1.
“a hub configured to”, “a smart routing module configured to”, “a data module configured to”, “a security module configured to” and “a network module configured to” in claim 2. 
“an analytics and prediction module configured to”, “a health recommendation system configured to” and “a cognitive health visualization module configured to” in claim 5. 
“a cognitive health visualization module configured to” in claim 6. 
“the deep learning computation engine module is configured to” in claim 7.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See paragraphs [0049], [0050] and [0157] of the as-filed specification. The specification here describes that the hub is a network device but fails to specifically define what structure this network device is taking. This hub could take any structural or non-structural form including the hub being a virtual server. The specification further describes that the healthcare analytics unit (healthcare analytics system as referred to in the spec) may take the form of structural components but is not definite. Finally the specification clearly states that the disclosed embodiments could merely take the form of software program which has indefinite structure. Therefore, claims 1-10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 9, 
The claim recites the limitation “wherein the healthcare analytics unit is further configured to visualize the health data on a web browser, and the user uses the web browser by using an address of a server of the healthcare analytics unit.”. It is unclear to the examiner how the “the user uses” limitation modifies the structure of the claim and it is further unclear if it is intended to encompass the human user as part of the system. Accordingly the examiner has found this claim as being indefinite. For the purposes of examination, the examiner will interpret this claim to mean that the system is capable of being accessed by a user. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of process and visualize, based on the disease data, health data generated based on sensor data obtained from sensor devices. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a health data repository storing disease data”, “a healthcare analytics unit configured to”, and “the healthcare analytics unit comprising a computation engine”, a health data repository storing disease data; and a healthcare analytics unit configured to process and visualize, based on the disease data, health data generated based on sensor data obtained from sensor 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a health data repository storing disease data” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a healthcare analytics unit configured to”, and “the healthcare analytics unit comprising a computation engine”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a health data repository storing disease data” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive the sensor data from the sensor devices and generate the health data by processing the sensor data” and “determine a path of data to an appropriate target along a shortest path and at a low bandwidth” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.  
“further comprising a hub configured to”, “wherein the hub comprises”, “a smart routing module configured to”, “a data module configured to store and process data to function as a cache server”, “a security module configured to apply encryption computation to guarantee security of data”, “a network module configured to manage incoming and outgoing data and processing heterogeneous protocols” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a network module configured to manage incoming and outgoing data and processing heterogeneous protocols” which corresponds to mere data gathering and/or output. 
“a data module configured to store and process data to function as a cache server” and “a security module configured to apply encryption computation to guarantee security of data” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising a hub configured to”, “wherein the hub comprises” and “a smart routing module configured to”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a network module configured to manage incoming and outgoing data and processing heterogeneous protocols” which corresponds to receiving or transmitting data over a network. 
 “a data module configured to store and process data to function as a cache server” which corresponds to storing and retrieving information in memory. 
computer functions that have been identified by the examiner as being well‐understood, routine, and conventional functions in light of the prior art, wherein the examiner has provided multiple references as evidence as required by Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018), see MPEP 2106.05(d)(I), such as:
“a security module configured to apply encryption computation to guarantee security of data” is described as a well‐understood, routine, and conventional function in paragraph [0010] of Dala et al. (US 2013/0054467) and paragraphs [0012]-[0015] of Herlitz (US 2012/0095923).  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the network module comprises: a net end-point module configured to provide various standard protocols to perform communication through the heterogeneous protocols; and an abstract protocol configured to provide a common protocol to support various requests and responses from the net end-point module” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“classify, recognize, and analyze the health data and match the health data to a corresponding disease template to generate health recommendation information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the healthcare analytics unit is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“obtain disease recognition data from the health data by using disease data stored in the health data repository”, “generate the health recommendation information based on the disease recognition data” and “visualize the health data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the health data repository stores a disease template”, “the healthcare analytics unit comprises”, “an analytics and prediction module configured to”, “a health recommendation system configured to”, and “a cognitive health visualization module configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the health data repository stores a disease template” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the healthcare analytics unit comprises”, “an analytics and prediction module configured to”, “a health recommendation system configured to”, and “a cognitive health visualization module configured to”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of 
 “wherein the health data repository stores a disease template” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“visualize the health data in a two-dimensional (2D) or three-dimensional (3D) form to allow the health data to be used by a web browser, a mobile device, a virtual reality (VR) device, or an application” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the healthcare analytics unit comprises a cognitive health visualization module configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the healthcare analytics unit comprises a cognitive health visualization module configured to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“classify the health data according to a disease based on a disease template stored in the health data repository” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the computation engine comprises a deep learning computation engine module, and the deep learning computation engine module is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the computation engine comprises a deep learning computation engine module, and the deep learning computation engine module is configured to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the healthcare analytics unit further comprises a display displaying a user interface (UI)” and “the display displays a medical image in a 2D or 3D form by visualizing the health data and allows a user to insert annotation to and evaluate the medical image” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the display displays a medical image in a 2D or 3D form by visualizing the health data and allows a user to insert annotation to and evaluate the medical image” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the healthcare analytics unit further comprises a display displaying a user interface (UI)”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the display displays a medical image in a 2D or 3D form by visualizing the health data and allows a user to insert annotation to and evaluate the medical image” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“visualize the health data on a web browser” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the healthcare analytics unit is further configured to” and “the user uses the web browser by using an address of a server of the healthcare analytics unit” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the healthcare analytics unit is further configured to” and “the user uses the web browser by using an address of a server of the healthcare analytics unit”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the integrated predictive analytics apparatus is paired with a virtual reality (VR) device, and virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the integrated predictive analytics apparatus is paired with a virtual reality (VR) device, and virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of and receiving health data generated based on sensor data and processing and visualizing the health data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “obtained from sensor devices”, and “by the healthcare analytics unit”, receiving health data generated based on sensor data obtained from sensor devices; and processing and visualizing the health data by the healthcare analytics unit. in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “obtained from sensor devices”, and “by the healthcare analytics unit”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional 
“receiving…the sensor data”, “generating the health data by reconstructing the sensor data in a specific form”, “wherein the generating…comprise[s] converting a protocol form of at least a part of the sensor data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“by a hub included in the integrated predictive analytics apparatus”, “transmitting the health data” and “wherein… transmitting of the health data comprise[s]… performing routing to determine a path of the health data to an appropriate target” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting the health data” and “wherein… transmitting of the health data comprise[s]… performing routing to determine a path of the health data to an appropriate target” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “by a hub included in the integrated predictive analytics apparatus”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting the health data” and “wherein… transmitting of the health data comprise[s]… performing routing to determine a path of the health data to an appropriate target” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 13, 
Claim 13 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the processing and visualizing of the health data comprise: classifying, recognizing, and analyzing the health data; and generating health recommendation information by matching the health data to a disease template” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the processing and visualizing of the health data comprise visualizing the health data in a two-dimensional (2D) or three-dimensional (3D) form to allow the health data to be used by a web browser, a mobile device, a virtual reality (VR) device, or an application” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the processing and visualizing of the health data comprise: classifying the health data as at least one disease based on a previously stored disease template by using machine learning classification; and generating health recommendation information corresponding to the health data based on the classified disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the processing and visualizing of the health data further comprise: visualizing at least one of the health recommendation information or the health data;” and “using the feedback information for next processing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“outputting visualized information to the user” and “receiving feedback information about the output visualized information from the user” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“outputting visualized information to the user” and “receiving feedback information about the output visualized information from the user” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“outputting visualized information to the user” and “receiving feedback information about the output visualized information from the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 17, 
Claim 17 is substantially similar to claim 11. Accordingly, claim 17 is rejected for the same reasons as claim 11. 
As per claim 18, 
Claim 18 is substantially similar to claim 12. Accordingly, claim 18 is rejected for the same reasons as claim 12.
As per claim 19, 
Claim 19 is substantially similar to claim 15. Accordingly, claim 19 is rejected for the same reasons as claim 15.
As per claim 20, 
Claim 20 is substantially similar to claim 16. Accordingly, claim 20 is rejected for the same reasons as claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reicher et al. (US 2016/0364526; herein referred to as Reicher).
As per claim 1, 
Reicher discloses a health data repository storing disease data:
(Paragraphs [0042], [0044], [0045] and [0049] of Reicher. The teaching describes that the system 100 includes one or more data sources (a health data repository) 112. Each data source 112 may include a plurality of electrical and electronic components that provide power, operational control, and protection of the components within the data source 112. The memory 114 of each data source 112 may store medical data, such as medical images (i.e., clinical images) and associated data (e.g., reports, metadata, and the like). The method 200 includes receiving, at the learning engine 110, training information (at block 202). The training information may take various forms, and in some embodiments, the training information includes data stored in the data sources 112. The images and the associated graphical reporting may be provided to the learning engine 110 to allow the learning engine 110 to rapidly learn to distinguish between a normal image and an abnormal image. In particular, by providing the learning engine 110 with the images and the associated graphical reporting, the learning engine 110 may associate a particular portion of an image with a particular diagnosis by knowing where to look within a particular image 
Reicher further discloses a healthcare analytics unit configured to process and visualize, based on the disease data, health data generated based on sensor data obtained from sensor devices, the healthcare analytics unit comprising a computation engine:
(Paragraphs [0045], [0049]-[0051] and [0148]-[0150] and Figures 3, 15 and 16 of Reicher. The teaching describes the teaching describes the images and the associated graphical reporting may be provided to the learning engine (the computation engine) 110 to allow the learning engine 110 to rapidly learn to distinguish between a normal image and an abnormal image. The graphical reporting provides the “where” (through the graphical marker) and the associated “what” (through the diagnostic information associated with the graphical marker), which allows the learning engine 110 to rapidly learn to analyze images. the diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a tumor grade, a stage, a differential diagnosis, a type of finding, an anatomical structure (e.g., organ(s) affected or other anatomical structures), an associated clinical syndrome, associated demographic information (such as age, gender, race/ethnicity, etc.), family history, problem lists, medications, allergies, immunizations, past therapies, and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record. The images may include radiographic images, magnetic resonance (“MR”) images (“MRI”), ultrasonography (“US”) images, endoscopy images, elastography images, tactile images, thermography, medical photography (e.g., photographs of skin health data generated based on sensor data obtained from sensor devices). As illustrated in FIG. 15, the learning engine 110 automatically locates an electronic pathology result for the biopsy location within the at least one pathology result source over the interface (at block 1506) (process and visualize, based on the disease data, health data). As illustrated in FIG. 16, the image 1600 provides a user, such as a radiologist with an image (e.g., a three-dimensional image) of an organ with associated biopsied locations. In some embodiments, when a user selects the marked biopsy location 1602, the learning engine 110 automatically displays the corresponding electronic pathology result based on the electronic correlation) 
As per claim 4, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the healthcare analytics unit is further configured to classify, recognize, and analyze the health data and match the health data to a corresponding disease template to generate health recommendation information: 
(Paragraphs [0050], [0051], [0072] and [0078] of Reicher. The teaching describes that diagnostic information may include a classification (configured to classify, recognize, and analyze the health data) of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or match the health data to a corresponding disease template). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile. Similarly, the learning engine 110 may be configured to automatically provide recommendations (generate health recommendation information
As per claim 5, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the health data repository stores a disease template, and the healthcare analytics unit comprises: an analytics and prediction module configured to obtain disease recognition data from the health data by using disease data stored in the health data repository; a health recommendation system configured to generate the health recommendation information based on the disease recognition data; and a cognitive health visualization module configured to visualize the health data: 
(Paragraphs [0050], [0051], [0072], [0078] and [0095] of Reicher. The teaching describes that diagnostic information may include a classification (an analytics and prediction module configured to obtain disease recognition data from the health data by using disease data stored in the health data repository) of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof. The diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a tumor grade, a stage, a differential diagnosis, a type of finding, an anatomical structure (e.g., organ(s) affected or other anatomical structures), an associated clinical syndrome, associated demographic information (such as age, gender, race/ethnicity, etc.), family history, problem lists, medications, allergies, immunizations, past therapies, and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record. The learning engine 110 may be configured to output the diagnosis in an the health data repository stores a disease template). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile. Similarly, the learning engine 110 may be configured to automatically provide recommendations (a health recommendation system configured to generate the health recommendation information based on the disease recognition data) based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis (e.g., “Pre-test probability of a breast cancer in this patient is 1%. Based on image and clinical analytics, the post-test probability has increased to 1.8%. Consider 6 month follow-up mammogram.”). The learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis) (a cognitive health visualization module configured to visualize the health data).)
As per claim 6, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the healthcare analytics unit comprises a cognitive health visualization module configured to visualize the health data in a two-dimensional (2D) or three-dimensional (3D) form to allow the health data to be used by a web browser, a mobile device, a virtual reality (VR) device, or an application:
(Paragraphs [0069] and [0095] of Reicher. The teaching describes that the learning engine 110 may receive the image for analysis through a browser application (e.g., uploaded to a web page hosted by the server 102 or another device) (a web browser, a mobile device, a virtual reality (VR) device, or an application which visualizes health data). The learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis) (a cognitive health visualization module configured to visualize the health data in a two-dimensional (2D) or three-dimensional (3D) form).)
As per claim 7, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the computation engine comprises a deep learning computation engine module, and the deep learning computation engine module is configured to classify the health data according to a disease based on a disease template stored in the health data repository
(Paragraphs [0049] and [0072] of Reicher. The teaching describes the teaching describes the images and the associated graphical reporting may be provided to the learning engine (a deep learning computation engine module) 110 to allow the learning engine 110 to rapidly learn to distinguish between a normal image and an abnormal image. The learning engine 110 may be configured to output the diagnosis in an interoperable manner (e.g., to a PACS or a reporting system) such that reports (e.g., structured DICOM reports) are pre-populated with the diagnosis (the deep learning computation engine module is configured to classify the health data according to a disease based on a disease template stored in the health data repository). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile.)
As per claim 8, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the healthcare analytics unit further comprises a display displaying a user interface (UI), and the display displays a medical image in a 2D or 3D form by visualizing the health data and allows a user to insert annotation to and evaluate the medical image
(Paragraphs [0071] and [0095] of Reicher. The teaching describes that the learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may a display displaying a user interface (UI), and the display displays a medical image in a 2D or 3D form by visualizing the health data). The workstation may be configured to present radiologists with annotated images generated by the learning engine 110 in a format that allows the radiologist to edit the images, including the annotations, within a viewer (e.g., through a medical image annotation tool). In some embodiments, edits made by the radiologist to the annotated images are fed back to the learning engine 110, which uses the edits to improve the developed models (allows a user to insert annotation to and evaluate the medical image).)
As per claim 9, 
Reicher discloses the limitations of claim 1. 
Reicher further discloses wherein the healthcare analytics unit is further configured to visualize the health data on a web browser, and the user uses the web browser by using an address of a server of the healthcare analytics unit:
(Paragraph [0069] of Reicher. The teaching describes that the learning engine 110 may receive the image for analysis through a browser application (e.g., uploaded to a web page hosted by the server 102 or another device))
As per claim 11, 
Reicher discloses receiving health data generated based on sensor data obtained from sensor devices and processing and visualizing the health data by the healthcare analytics unit:
(Paragraphs [0045], [0049]-[0051] and [0148]-[0150] and Figures 3, 15 and 16 of Reicher. The teaching describes the teaching describes the images and receiving health data generated based on sensor data obtained from sensor devices). As illustrated in FIG. 15, the learning engine 110 automatically locates an electronic pathology result for the biopsy location within the at least one pathology result source over the interface (at block 1506) (processing and visualizing the health data). As illustrated in FIG. 16, the image 1600 provides a user, such as a radiologist with an image (e.g., a three-dimensional image) of an organ with associated biopsied locations. In 
As per claim 13, 
Reicher discloses the limitations of claim 11. 
Reicher further discloses wherein the processing and visualizing of the health data comprise: classifying, recognizing, and analyzing the health data; and generating health recommendation information by matching the health data to a disease template:
(Paragraphs [0050], [0051], [0072] and [0078] of Reicher. The teaching describes that diagnostic information may include a classification (classifying, recognizing, and analyzing the health data) of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof. The diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a tumor grade, a stage, a differential diagnosis, a type of finding, an anatomical structure (e.g., organ(s) affected or other anatomical structures), an associated clinical syndrome, associated demographic information (such as age, gender, race/ethnicity, etc.), family history, problem lists, medications, allergies, immunizations, past therapies, and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record. The learning engine 110 may be configured to output the diagnosis in an interoperable manner (e.g., to a PACS or a reporting system) such that reports matching the health data to a disease template). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile. Similarly, the learning engine 110 may be configured to automatically provide recommendations (generating health recommendation information) based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis (e.g., “Pre-test probability of a breast cancer in this patient is 1%. Based on image and clinical analytics, the post-test probability has increased to 1.8%. Consider 6 month follow-up mammogram.”).)
As per claim 14, 
Reicher discloses the limitations of claim 11. 
Reicher further discloses wherein the processing and visualizing of the health data comprise visualizing the health data in a two-dimensional (2D) or three-dimensional (3D) form to allow the health data to be used by a web browser, a mobile device, a virtual reality (VR) device, or an application: 
(Paragraphs [0069] and [0095] of Reicher. The teaching describes that the learning engine 110 may receive the image for analysis through a browser application (e.g., uploaded to a web page hosted by the server 102 or another device) (allow the health data to be used by a web browser, a mobile device, a virtual reality (VR) device, or an application). The learning engine 110 may select processing and visualizing of the health data comprise visualizing the health data in a two-dimensional (2D) or three-dimensional (3D) form).)
As per claim 15, 
Reicher discloses the limitations of claim 11. 
Reicher further discloses wherein the processing and visualizing of the health data comprise: classifying the health data as at least one disease based on a previously stored disease template by using machine learning classification; and generating health recommendation information corresponding to the health data based on the classified disease: 
(Paragraphs [0050], [0051], [0072] and [0078] of Reicher. The teaching describes that diagnostic information may include a classification (classifying the health data as at least one disease based on a previously stored disease template by using machine learning classification) of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof. The diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a generating health recommendation information corresponding to the health data based on the classified disease) based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis (e.g., “Pre-test probability of a breast cancer in this patient is 1%. Based on image and clinical analytics, the post-test probability has increased to 1.8%. Consider 6 month follow-up mammogram.”).)
As per claim 16, 
The method of claim 15. 
Reicher further discloses wherein the processing and visualizing of the health data further comprise: visualizing at least one of the health recommendation information or the health data; outputting visualized information to the user; receiving feedback information about the output visualized information from the user; and using the feedback information for next processing: 
(Paragraphs [0071] and [0095] of Reicher. The teaching describes that the learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) (visualizing at least one of the health recommendation information or the health data) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis). The workstation may be configured to present radiologists with annotated images generated by the learning engine 110 in a format that allows the radiologist to edit the images (receiving feedback information about the output visualized information from the user), including the annotations, within a viewer (e.g., through a medical image annotation tool). In some embodiments, edits made by the radiologist to the annotated images are fed back to the learning engine 110, which uses the edits to improve the developed models (using the feedback information for next processing).)
As per claim 17, 
Claim 17 is substantially similar to claim 11. Accordingly, claim 17 is rejected for the same reasons as claim 11.
As per claim 19, 
Claim 19 is substantially similar to claim 15. Accordingly, claim 19 is rejected for the same reasons as claim 15.
As per claim 20, 
Claim 20 is substantially similar to claim 16. Accordingly, claim 20 is rejected for the same reasons as claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher in view of Dala (US 2013/0054467; herein referred to as Dala).
As per claim 2, 
Reicher discloses the limitations of claim 1. 
Reicher further teaches further comprising a hub configured to receive the sensor data from the sensor devices and generate the health data by processing the sensor data:
 (Paragraphs [0042], [0043] and [0045] and Figures 1 and 2 of Reicher. The teaching describes that the system 100 includes one or more data sources 112. Each data source 112 may include a plurality of electrical and electronic components that provide power, operational control, and protection of the components within the data source 112. The input/output interface 116 allows the data source 112 to communicate with external devices, such as the server 102 (a hub configured to receive the sensor data from the sensor devices). FIG. 2 is a flowchart illustrating a method 200 performed by the server 102 (i.e., the electronic processor 104 executing instructions, such as the learning engine 110) for automatically performing image analytics using graphical reporting associated with clinical images according to some embodiments (generate the health data by processing the sensor data).)
Reicher further teaches wherein the hub comprises: a smart routing module configured to determine a path of data to an appropriate target along a shortest path and at a low bandwidth
(Paragraph [0045] of Reicher. The teaching describes that the method performed by the server (the hub) contains a module that decides the path of data to its appropriate target along a shortest path and at a low bandwidth, i.e. electronic processor 104.)
Reicher further teaches wherein the hub further comprises: a data module configured to store and process data to function as a cache server: 
(Paragraph [0044] of Reicher. The teaching describes data stored in the data sources 112 or a portion thereof may be stored locally on the server 102 (e.g., in the memory 106).)
wherein the hub further comprises: a security module configured to apply encryption computation to guarantee security of data; and
Reicher further teaches wherein the hub further comprises: a network module configured to manage incoming and outgoing data and processing heterogeneous protocols.
(Paragraph [0040] of Reicher. The teaching describes that the input/output interface 108 allows the server 102 to communicate with devices external to the server 102. In particular, the input/output interface 108 may include a port for receiving a wired connection to an external device (e.g., a universal serial bus (“USB”) cable and the like), a transceiver for establishing a wireless connection to an external device (e.g., over one or more communication networks 111, such as the Internet, a local area network (“LAN”), a wide area network (“WAN”), and the like), or a combination thereof.)
Reicher does not explicitly disclose wherein the hub comprises: … a security module configured to apply encryption computation to guarantee security of data…. 
However Dala teaches a security module configured to apply encryption computation to guarantee security of data
(Paragraph [0075] of Dala. The teaching describes that collected medical data is encrypted to keep with HIPAA regulations.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teachings of Reicher, the teachings of Dala. Paragraph [0075] of Dala teaches that the transmission of patient medical information is protected by U.S. Federal and State laws and regulations. Encrypting this medical information in some way would have been required for any device used for transmitting patient information. As can be seen in paragraphs [0042]-[0044] and figure 1 of Reicher, the system disclosed transmits patient medical information. Accordingly, such a system would be required to encrypt the data transmitted to avoid violating U.S. Federal or State law or regulation.  One of ordinary skill in the art would have added to the teaching of Reicher, the teaching of Dala based on this rationale without yielding unexpected results.
As per claim 3, 
The combined teaching of Reicher and Dala teaches the limitations of claim 2. 
Dala further teaches wherein the network module comprises: a net end-point module configured to provide various standard protocols to perform communication through the heterogeneous protocols; and an abstract protocol configured to provide a common protocol to support various requests and responses from the net end-point module:
(Paragraphs [0051] and [0139]-[0141] of Dala. The teaching describes that the system transmits medical information through using multi-format networking, such as switching between wireless Ethernet and cell phone networks. When users want to access the data through this network, they may submit an HTTP request. This HTTP request is monitored through a net end-point module in the server responsible for processing the request.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher in view of Chopra et al. (US 2020/0197098; herein referred to as Chopra). 
As per claim 10, 
Reicher discloses the limitations of claim 1. 
Reicher does not explicitly teach wherein the integrated predictive analytics apparatus is paired with a virtual reality (VR) device, and virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device.
However Chopra teaches a system that is paired with a  virtual reality device to virtualize health data in a 3D form through the VR device and interacts with the user of the VR device:
(Paragraph [0082] of Chopra. The teaching describes that data from a pre-operative computed tomography (CT) angiography (CTA) scan 130 may be combined with visual image scans of a patient P using one or more fiducial markers F on or in the patient (FIG. 1D). The image data from the minimally invasive sensing probe 120 can be correlated with other available image or topography data to provide a computer-generated image to a user. The computer-generated image combining two or more available data types can be used to create a virtual reality (VR), augmented reality (AR) or enhanced reality (ER) of the volume of space the health care provider is interested) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Reicher, the VR teachings of Chopra. Paragraph [0002] of Chopra teaches that augmented reality technologies are useful for enhancing the real environments in the patient care setting with content specific information to improve patient outcomes. This suggests that similar technology such as virtual reality would provide similar advantages in improving patient outcomes in this way. One of ordinary skill in the art would have added to the teaching of Reicher, the teaching of Chopra based on this incentive without yielding unexpected results. 
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher. 
As per claim 12, 
Reicher discloses the limitations of claim 11. 
Reicher further teaches receiving, by a hub included in the integrated predictive analytics apparatus, the sensor data:
 (Paragraphs [0042] and [0043] and Figure 1 of Reicher. The teaching describes that the system 100 includes one or more data sources 112. Each data source 112 may include a plurality of electrical and electronic components that provide power, operational control, and protection of the components within the data source 112. The input/output interface 116 allows the data source 112 to communicate with external devices, such as the server 102.)
Reicher further teaches generating the health data by reconstructing the sensor data in a specific form, and transmitting the health data:
(Paragraphs [0045], [0050] and [0071] of Reicher. The teaching describes that FIG. 2 is a flowchart illustrating a method 200 performed by the server 102 (i.e., the electronic processor 104 executing instructions, such as the learning engine 110) for automatically performing image analytics using graphical reporting associated with clinical images according to some embodiments (generating the health data). The teaching further describes that diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof (by reconstructing the sensor data in a specific form). The teaching further describes that the learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) (transmitting the health data) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis).)
Reicher further teaches wherein the generating and transmitting of the health data comprise: performing routing to determine a path of the health data to an appropriate target:
(Paragraphs [0067] and [0071] of Reicher. The teaching describes the learning engine 110 develops one or more models (i.e., when the learning engine 110 is considered trained), the models may be used to automatically analyze images. The learning engine 110 may be configured as a vendor neutral system (i.e., the server 102 may interact with systems, such as RIS, HIS, PACS, and the like, provided by numerous different providers) that communicates with a reading workstation optimized to accept and use information from the server 102. The workstation may be configured to present radiologists with annotated images generated by the learning engine 110 in a format that allows the radiologist to edit the images, including the annotations, within a viewer (e.g., through a medical image annotation tool). In some embodiments, edits made by the radiologist to the annotated images are fed back to the learning engine 110, which uses the edits to improve the developed models. This constitutes performing routing to determine a path of the health data to an appropriate target 
Reicher does not explicitly teach wherein the generating and transmitting of the health data comprise: converting a protocol form of at least a part of the sensor data; and
However Reicher does teach collecting medical data from a variety of different types of data sources:
(Paragraphs [0040] and [0042] of Reicher. The teaching describes that the input/output interface 108 allows the server 102 to communicate with devices external to the server 102. In particular, the input/output interface 108 may include a port for receiving a wired connection to an external device (e.g., a universal serial bus (“USB”) cable and the like), a transceiver for establishing a wireless connection to an external device (e.g., over one or more communication networks 111, such as the Internet, a local area network (“LAN”), a wide area network (“WAN”), and the like), or a combination thereof. In some embodiments, each data source 112 represents a server, a database, a personal computing device, or a combination thereof.) 
It would have been obvious to one of ordinary skill in the art before the time of filing that Reicher would have taught converting a protocol from at least part of the sensor data. This is because paragraphs [0040] and [0042] of Reicher demonstrate that the server is responsible for collecting the sensor data from a plurality of different data sources through different data transmission types. One of ordinary skill in the art would have known that a server uses different protocols for data than a personal computer and that a USB data transmission protocol is different than a LAN or WAN data transmission protocol. For the server 102 of Reicher to receive this information, the data would have to be converted into some set of protocols that the learning engine would be able to use. 
As per claim 18, 
Claim 18 is substantially similar to claim 12. Accordingly, claim 18 is rejected for the same reasons as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626